Citation Nr: 0429298	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-37 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision which denied service connection 
for hepatitis C.  

The veteran testified at a Travel Board hearing held at the 
RO in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was exposed to hepatitis C 
during his military service.  After reviewing his claims 
folders, the Board concludes that additional development of 
evidence is warranted as part of the VA's duty to assist.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In particular, it 
appears additional pertinent medical treatment records should 
be requested, and a new VA etiological opinion obtained.

At the hearing before the Board in April 2004, the veteran 
testified that his post service medical treatment records 
show treatment for symptoms of hepatitis C, as well as 
abnormal blood test findings, dating back to 1976.  The 
veteran allegedly received this treatment at the VA medical 
center in Buffalo, New York.  Although the RO previously 
sought the veteran's treatment records from this location, 
the request was limited to records beginning in 1995.  Under 
these circumstances, the RO should request that the veteran 
provide a complete outline of all of his post-service 
treatment for hepatitis C.  Thereafter, the RO should attempt 
to obtain any additional records.  Moreover, the RO should 
schedule the veteran for the appropriate VA examination to 
determine the etiology of this condition, based on the 
evidence of record.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  Ask the veteran to identify all 
health care providers who have ever 
treated him for any type of liver ailment 
including hepatitis.  Then obtain copies 
of complete medical records.  Regardless 
of his response, the RO should attempt to 
obtain copies of any records of the 
veteran's treatment from: (1) the VA 
medical center in Buffalo, New York, from 
December 1974 to March 1995; and (2) the 
VA medical center in Menlo Park, 
California, from 1982 to 1992.

2.  Ask the veteran to identify all 
episodes of blood transfusion for any 
condition, prior to his 1995 diagnosis of 
hepatitis C.  Obtain copies of medical 
records concerning related treatment.

3.  After the above is accomplished, have 
the veteran undergo the appropriate VA 
examination to determine the nature and 
etiology of his current hepatitis C.  The 
claims folder should be provided to and 
reviewed by the examiner.  Based on 
examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, supported by adequate 
rationale, as to the likely date of onset 
and etiology of the veteran's hepatitis 
C.  In doing so, the examiner should 
indicate whether it is as likely as not 
that the hepatitis C began during the 
veteran's period of active duty service, 
from December 1972 to December 1974.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for hepatitis C.  
If the claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




